Citation Nr: 1630455	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  10-44 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin condition, to include presternal sebaceous adenomata, folliculitis, and seborrheic dermatitis (claimed as rash on arms and chest).

2.  Entitlement to service connection for tinea pedis (claimed jungle rot of the feet).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the regional office (RO).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO in November 2014; a transcript of the hearing is associated with the claims file.

This record in this matter consists solely of electronic claims files and has been reviewed. 

The issue of service connection for tinea pedis addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran has current diagnoses of folliculitis and seborrheic dermatitis. 

2.  The Veteran served in the Republic of Vietnam during active duty and is presumed to have been exposed to Agent Orange.

3.  A skin condition, diagnosed as folliculitis and seborrheic dermatitis, is etiologically related to the Veteran's active duty service, to include Agent Orange exposure. 

CONCLUSION OF LAW

A skin condition, diagnosed as folliculitis and seborrheic dermatitis, was incurred in active service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Regarding the skin condition, the Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

Analysis

The Veteran essentially contends that his skin condition is due to Agent Orange exposure in service.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Regarding Agent Orange exposure, the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 2725 (1984) authorized the VA Secretary to establish guidelines and standards for evaluating the scientific studies and to issue regulations for adjudicating claims for VA benefits based on herbicide exposure.  

Congress then passed the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11 (1991) (codified at 38 U.S.C.A. § 1116).  The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have any of several listed diseases, and served on active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  

The statute was again amended by the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 987-988 (2001).  This amendment established a presumption of herbicide exposure for veterans who served in Vietnam, regardless of whether they developed a presumptive disease.  Thus, even if a veteran does not have a disease listed under 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has held that if the claimed disease is not one of the presumptive diseases listed in 38 C.F.R. § 3.309(e), but exposure to an herbicide is presumed or proven by the evidence, the veteran may establish service connection for the disease by (1) showing that the disease actually occurred in service; or (2) by submitting medical evidence of a nexus between the disease and his exposure to herbicides during military service (or another incident of service).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (which holds that a claimant is not precluded from establishing service connection for a disease with proof of direct causation).  Although the Combee decision pertained to radiation claims, the same rationale applies to claims based on herbicide exposure.  See McCartt v. West, 12 Vet. App. 164, 167 (1999) (providing that the provisions set forth in Combee are equally applicable in cases involving claimed Agent Orange exposure).  

In the instant case, the Veteran's service treatment records are negative for any skin condition treatment, but contain no separation examination.

The Veteran first claimed in July 1975 that he had a rash due to service and that he was treated in service in 1970.  A February 1976 VA examination noted the Veteran had a rash on his abdomen "resolved to presternal sebaceous adenomata," but did not opine on the etiology of this diagnosis.  Service connection for this rash was subsequently denied in a March 1976 rating decision.  

The Veteran continued to contend that he had a rash due to service in June 1980, March 1981, April 1985, July 1991, and July 2009, which he stated was due to Agent Orange exposure. 

In November 2014, the Veteran testified before the undersigned that he was in a combat unit in Vietnam and was often out in the field and unable to seek medical care.  He stated that he was treated for a skin rash in Okinawa before his discharge from service. 

In June 2015, the Veteran was afforded a VA skin examination.  The examiner noted that that medical records review showed no documented in-service diagnosis of skin condition, but noted current diagnoses of seborrheic dermatitis and folliculitis.  Overall, he opined that seborrheic dermatitis  and folliculitis are not included as presumptive diseases associated to Agent Orange exposure and there is no medical evidence to suggest chronicity, therefore, the Veteran's skin condition was less likely than not related to service.

In June 2015, Dr. A.C. of the MidState Skin Institute submitted a letter that the Veteran had been a patient at the VA dermatology department since 2011, and that he had presented for an itchy rash he said had been present since Vietnam. The physician stated that she had been treating the Veteran since 2013, but his skin condition showed little to no improvement and failed to improve with standard treatment for folliculitis and seborrheic dermatitis, as well as treatment for contact allergy.  Therefore, the examiner opined that as it was impossible to rule out that Agent Orange did "did not play a role in his condition" and that it was as likely as not that the Veteran's skin condition was caused by Agent Orange exposure in service.    

With respect to Hickson element (1), the Veteran has demonstrated a folliculitis and seborrheic dermatitis.  See e.g. June 2015 VA opinion.  Therefore Hickson element (1) is met.    

Turning to in-service injury, upon review of the record, the Veteran served in Vietnam during the Vietnam era, as his personnel records specifically note Vietnam service from September 1969 to August 1970.  He is entitled to the presumption of exposure to herbicide agents and Hickson element (2) is met.  38 U.S.C.A. 
§ 1116(f) (West 2014).  Therefore, even though the Veteran cannot be granted service connection on a presumptive basis, because folliculitis and dermatitis are not diseases listed under 38 C.F.R. § 3.309, he can still be granted direct service connection if his folliculitis and seborrheic dermatitis is more likely than not related to his Agent Orange exposure, or any other incident or injury in service.  See Combee, 34 F.3d at 1042.

Regarding Hickson element (3), nexus, medical nexus, the question presented is whether there is a relationship between the Veteran's current skin condition, and his presumed Agent Orange exposure.  The relevant evidence includes the June 2015 private opinion from a Dr. A.C. who worked on a fee basis with the VA dermatology department, and had been treating the Veteran since 2013.  The physician stated that it was as likely as not that the Veteran's folliculitis and dermatitis were caused by his exposure to Agent Orange.  The physician's rationale was that the Veteran's skin condition failed to improve with standard treatment; therefore she could not rule out that Agent Orange had played a role in causing the Veteran's skin condition.

The Board finds the June 2015 opinion from Dr. A.C. to be highly probative.  The opinion is consistent with the other evidence of record and is supported by a rationale that notes the Veteran's presumed exposure to Agent Orange during service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Furthermore, the Veteran is competent to report that he has had rashes since service, which he has consistently stated at various points in time from 1976 until the present, even though there are no medical records documenting his rashes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the June 2015 VA examiner provide a negative nexus opinion, he did not consider direct service connection under Combee, nor did he appear to adequately consider the Veteran's lay statements that he had rashes since service.  Therefore, this examination cannot be considered probative and there is no negative evidence to contradict the June 2015 opinion from Dr. A.C.  

Therefore, the Board finds that all of the requirements for the grant of service connection for a skin condition, diagnosed as folliculitis and seborrheic dermatitis, have been met. 


ORDER

Entitlement to service connection for a skin condition, diagnosed as folliculitis and seborrheic dermatitis, is granted. 





REMAND

In the instant case, the June 2015 VA examiner noted that the Veteran did not have any documented tinea pedis in his treatment history.  However, the Board notes that there are outstanding treatment records from Dr. A.C. of the MidState Skin Institute, who noted in a June 2015 letter that she had been treating the Veteran since 2013 on a fee basis for the VA.  It appears that these records have not been associated with the claims file or the VA medical center (VAMC) treatment records.  Therefore, upon remand, any outstanding private or VAMC treatment records regarding any foot condition, including tinea pedis, should be associated with the claims file, and any additional development warranted based on any new evidence should be conducted. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VAMC and private treatment records pertaining to the Veteran's claimed foot condition, including tinea pedis, specifically including from Dr. A.C. of the MidState Skin Institute. 

2.  If additional evidence demonstrates a foot condition, including tinea pedis, at any time during the appeal period, then an addendum opinion from the June 2015 VA examiner (or a suitable substitute) should be obtained in order to consider the new medical information.  Another examination should be performed if deemed necessary.  The examiner should indicate whether it is as least as likely as not (a 50 percent or greater probability) that a skin condition of the feet, including tinea pedis, demonstrated at any time during the appeal period had its onset in service or is otherwise related to service.  A rationale should be provided for any opinion stated.  

3.  Thereafter, readjudicate the remaining claim.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


